People v Davidson (2015 NY Slip Op 06163)





People v Davidson


2015 NY Slip Op 06163


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


2013-09529
 (Ind. No. 1232/12)

[*1]The People of the State of New York, respondent,
vKeenan Davidson, appellant.


Steven A. Feldman, Uniondale, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy and Cristin N. Connell of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered September 11, 2013, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in denying, without a hearing, his motion to withdraw his plea of guilty (see CPL 220.60[3]), since the record supports a finding that his plea was entered knowingly, voluntarily, and intelligently (see People v Smith, 123 AD3d 950, 951; People v West, 123 AD3d 850; People v Haywood, 122 AD3d 769; People v Howard, 109 AD3d 487, 487-488; People v Bediako, 119 AD3d 598; People v Mirecki, 63 AD3d 1089).
SKELOS, J.P., BALKIN, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court